SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-K/A (Amendment No. 2) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2006 Commission File number 0-16898 ProFutures Diversified Fund, L.P. (Exact name of Partnership as specified in charter) Delaware 75-2197831 (State of organization) (I.R.S. Employer Identification No.) ProFutures, Inc. 11719 Bee Cave Road Suite 200 Austin, Texas78738 (Address of principal executive offices) Partnership's telephone number (800) 348-3601 Securities registered pursuant to Section 12(b) of the Act Title of each class. Name of each exchange on which registered. Securities registered pursuant to Section 12(g) of the Act Units of Limited Partnership Interest (Title of Class) Indicate by check mark whether the Partnership (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Partnership was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X]No [] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporation by reference in Part III of this Form 10-K/A or any amendment to this Form 10-K/A. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer []Accelerated Filer [] Non-accelerated filer [X] State the aggregate market value of the voting and non-voting stock held by non-affiliates computed by reference to the price at which the stock was last sold, or the average bid and asked prices of such stock, as of the last business day of the registrant's most recently completed second fiscal quarter.(See definition of affiliate in Rule 405, 17 CFR 230.405.) Not applicable Page 1 DOCUMENTS INCORPORATED BY REFERENCE Registrant’s Financial Statements for the Years ended December 31, 2006, 2005 and 2004 with Reports of Independent Registered Public Accounting Firms, the annual report to securities holders for the fiscal year ended December 31, 2006, is incorporated by reference into Part IV hereof and filed as an exhibit herewith.Portions of the Registrant's Prospectus dated July 31, 1994 and Supplement dated January 31, 1995 Post-Effective Amendment No. 3 dated June 23, 1995 also are incorporated by reference in Part IV of this Form 10-K/A. Page 2 EXPLANATORY NOTE The Partnership is filing this Form 10-K/A to include as an exhibit the Financial Statements of Winton Futures Fund, L.P. (US) and the report of Spicer Jeffries LLP with respect to Winton Futures Fund, L.P. (US) upon which KBA Group LLP relied, in part, in conducting its audit of the Partnership’s financial statements. No attempt has been made in this Form 10-K/A to modify or update disclosures in the Original Form 10-K or the disclosures in the Partnership’s Form 10-K/A filed with the Securities and Exchange Commission on April 26, 2007 (the “Original Form 10-K/A”).This Form 10-K/A does not reflect events occurring after the filing of the Original Form 10-K or the Original Form 10-K/A or modify or update any related disclosures.Accordingly, this form 10-K/A should be read in conjunction with the Original Form 10-K, the Original Form 10-K/A, and the Fund’s filings made with the Securities and Exchange Commission subsequent to the filing of the Original Form 10-K and the Original Form 10-K/A. Page 3 PARTIV Item 15.Exhibits and Financial Statement Schedules. (a)(1) Financial Statements. The following are included with the 2006 Report of Independent Registered Public Accounting Firm, a copy of which was filed as Exhibit 13.1 to the Original Form 10-K and the Original Form 10-K/A. Affirmation of ProFutures, Inc. Report of Independent Registered Public Accounting Firm Statements of Financial Condition Condensed Schedules of Investments Statements of Operations Statements of Changes in Partners’ Capital Notes to Financial Statements (a)(2) Schedules are omitted for the reason that all required information is contained in the financial statements included in (a)(1) above or are not applicable. (a)(3) Exhibits as required by Item 601 of Regulation S-K. *1.1 Form of Selling Agreement between the Partnership and ProFutures Financial Group, Inc. *1.2 Form of Additional Selling Agents Agreement between ProFutures Financial Group, Inc. and certain Additional Selling Agents. *3.1 Agreement of Limited Partnership (attached to the Prospectus as Exhibit A). *3.2 Subscription Agreement and Power of Attorney (attached to the Prospectus as Exhibit B). *3.3 Request for Redemption Form (attached to the Prospectus as Exhibit C). *5.1 Opinion of Counsel as to the legality of the Units. *8.1 Tax Opinion of Counsel. *10.4 Form of Consulting Agreement between the Registrant and Kenmar Global Strategies Inc. *10.6 Form of Amended and Restated Stock Subscription Agreement by and between ABN AMRO Incorporated and ProFutures, Inc. * The foregoing forms of exhibits were filed in the April 6, 1987 Registration Statement No. 33-13008 and/or Post-Effective Amendment No. 1 thereto filed March 11, 1988, and/or the June 5, 1991 RegistrationStatement No. 33-41073, and/or Pre-Effective Amendment No. 1 thereto filed August 8, 1991, and/or Post-Effective Amendment No. 1 thereto filed March 26, 1992; and/or the October 14, 1992 Registration Statement No. 33-53324, and/or the November 17, 1992 Pre-effective Amendment No. 1 thereto and/or the July 2, 1993 Registration Statement No. 33-65596, and/or the Pre-Effective Amendment No. 1 thereto filed August 16, 1993, and Supplement dated December 3, 1993, Post-Effective Amendment No. 2 thereto filed June 30, 1994 and Supplement dated January 31, 1995, and/or Post-Effective Amendment No. 3 dated June 23 1995; and/or Form 10-K for the year ended 2001; and/or Form 10-Q for the quarter ended June 30, 2002.Accordingly, such exhibits are incorporated herein by reference and notified herewith. Page 4 (b) Exhibits. *13.1 2006 Report of Independent Registered Public Accounting Firm. 13.2 2006 Independent Auditors’ Report to the Partners of Winton Futures Fund, L.P. (US). 31.01 Certification of Gary D. Halbert, President, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. 31.02 Certification of Debi B. Halbert, Chief Financial Officer, pursuant to Rules 13a-14 and 15d-14 of the Securities Exchange Act of 1934. 32.01 Certification of Gary D. Halbert, President, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. 32.02 Certification of Debi B. Halbert, Chief Financial Officer, pursuant to 18 U.S.C. Section 1350 as enacted by Section 906 of The Sarbanes-Oxley Act of 2002. (c) Financial Statement Schedules. Not Applicable or information included in the financial statements. * Previously filed as Exhibit 13.1 to the Original Form 10-K and the Original Form 10-K/A. Page 5 SIGNATURES Pursuant to the requirements of Section 13 or 15 (d) of the Securities Exchange Act of 1934, the Partnership has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. PROFUTURES DIVERSIFIED FUND, L.P. (Partnership) August 23, 2007 By /s/ GARY D. HALBERT Date Gary D. Halbert, President and Director ProFutures, Inc. General Partner August 23, 2007 By /s/ DEBI B. HALBERT Date Debi B. Halbert, Chief Financial Officer, Treasurer and Director ProFutures, Inc. General Partner Page 6 Pursuant to the requirements of the Securities Exchange Act of 1934, this report has been signed below by the following persons on behalf of the registrant in the capacities and on the dates indicated. August 23, 2007 By /s/ GARY D. HALBERT Date Gary D. Halbert, President and Director ProFutures, Inc. General Partner August 23, 2007 By /s/ DEBI B. HALBERT Date Debi B. Halbert, Chief Financial Officer, Treasurer and Director ProFutures, Inc. General Partner Page 7
